Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
The following correspondence is a non-final Office Action for application no. 16/386,999 for a SYSTEM AND METHOD FOR BINOCULAR TRIPOD ADAPTER WITH AUTOMATIC LOCKING ENGAGEMENT, filed on 4/17/2016.  This correspondence is in response to applicant’s reply filed on 1/29/2021.  Claims 1-10 and 12-20 are pending.
Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art does not teach the clip wherein the teeth are angled in a direction away from a slide-on direction, and wherein the teeth are cam surfaces to bias the pair of arms outward as the surface is slid into the inner open region in the slide-on direction, in combination with the other limitations recited; regarding claim 24, the prior art does not teach the clip wherein the slide-on and push-in connectors are formed by a pair of straight arms depending from the region so that an acute angle is defined between the region and the pair of straight arms, wherein each arm of the pair of straight arms comprises a tooth, and wherein the teeth are offset from one another, in combination with the other limitations recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 16, 2021